Appeal from a decision of the Unemployment Insurance Appeal Board, filed February 11, 2009, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant was employed as a case manager for the employer for 12 years. After her husband was unable to secure employment in New York, claimant resigned her position and the couple moved to Nevada where his employment prospects were better. The Unemployment Insurance Appeal Board, reversing the decision of the Administrative Law Judge, upheld the initial determination and denied claimant’s application for benefits on the ground that she voluntarily left her employment without good cause. Claimant now appeals.
We affirm. Whether a claimant has left employment for good cause is an issue of fact to be resolved by the Board, and its decision will not be disturbed if supported by substantial evidence, *1339despite the existence of evidence that would support a contrary result (see Matter of Sims [Commissioner of Labor], 17 AD3d 905, 906 [2005]). Here, the record discloses that at the time that claimant resigned her job to move to Nevada, her husband had no definite job offers or prospects. As such, we find the Board’s decision that claimant left her employment for personal and noncompelling reasons is supported by substantial evidence (see Matter of Reda [Commissioner of Labor], 278 AD2d 612 [2000]; Matter of Olek [Sweeney], 243 AD2d 806 [1997]).
Cardona, P.J., Peters, Rose, Malone Jr. and Stein, JJ., concur. Ordered that the decision is affirmed, without costs.